DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of October 26, 2021 have been fully and carefully considered.  Applicant has amended the claims to obviate the 112(b) rejections accordingly the rejection is withdrawn.  Regarding the obviousness rejection over Boukari, Applicant has amended the claims to specifically recite wherein said device further comprises: a second subassembly for injecting and metering a treatment product (400), said treatment product injected into the hot water at an outlet of the device; and a third subassembly for metered injection of cold water (500), and wherein the second subassembly (400) for injecting and metering a treatment product is configured for treating liquid by dissolution of a solid treatment product in a flow of said liquid, said solid treatment product being packaged as tablets stacked in interchangeable cartridges (410) being removably fastened in a base of the second subassembly (400), the base into which said cartridge is inserted being equipped with a tank (430) for recovering the water capable of leaking during changing of the cartridge (410).  Applicant has argued that Boukari does not anticipate or render obvious the second module or subassembly for metering and injecting a treatment product into the hot water and is an improvement over the prior art Boukari reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                       Primary Examiner, Art Unit 1771